Title: To Thomas Jefferson from Henry Dearborn, 24 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     War DepartmentOctober 24th. 1808
                  
                  Not having received reports from the Engineers generally, to a later date than the 1st of October, I have it not in my power, at present, to exhibit a detailed statement of the progress made in the erection of fortifications. But from the latest information received as well as from my own observations in the course of my late journey, I have reason to believe that, in the course of the present year, the works proposed for the defence of our ports and harbors, will with but few exceptions, be nearly completed. within a few weeks I shall probably possess the information necessary for forming a report which will give a general view of the actual state of the fortifications, together with the amount of expenditures under that head the present year.
                  A deficiency of Engineers has occasioned some delay in the works at several places of minor consideration, and the unaccountable conduct of Colo. Foncin in declining to act as Engineer in the vicinity of New Orleans, after having made a voyage to that place from Philadelphia in consequence of an agreement with this Department, impeded the progress of the works in that quarter until an other Engineer could be procured.
                  The busy season in which the recruiting service was commenced together with an unexpected delay in the receipt of clothing and in many instances the unavoidable mistakes in the direction of letters of appointment, and delays in the answers to such letters, have considerably retarded the progress of this service. But, from the information received, I consider it highly probable that the new Regiments will be nearly completed by the last of November; soon after which time a general return of recruits will be made.
                  Accept, Sir assurances of my respects and high consideration
               